Citation Nr: 1621378	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claim for service connection for a lumbar spine disability (specifically, degenerative disc disease of the lumbar spine with anteriolisthesis of the L5 on SI with suspected pars defects at L5).  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case was issued in August 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.  

In March 2010, the Board remanded the Veteran's claim for service connection for a low back disorder for further development ( specifically, for records associated with the Veteran's 1974 worker's compensation claim and award).

In May 2011, the Board again remanded the Veteran's claim for service connection for a low back disorder, for further development ( as no response was received to the prior request for records an additional request and inquiry were necessary to attempt to obtain records from the Texas Department of Insurance, Division of Worker's Compensation (TDI-DWC), which maintains copies of workers' compensation claims files). 

In November 2011, the Board denied the Veteran's claim for service connection for a chronic lumbar spine disorder.  The Veteran subsequently appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the decision.

In January 2014, the Board remanded the Veteran's claim for service connection for a lumbar spine disorder for a requested Board hearing.  

In a February 2014 rating decision, the RO denied claims for service connection for diabetes mellitus and for peripheral neuropathy of the right and left lower extremities.  As explained below, the Veteran filed an NOD with the denial in March 2014, but an SOC has not been issued.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript that hearing had been associated with the claims file.

This appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

For reasons explained below, the claim for service connection for lumbar spine disability is being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses claims for service connection for diabetes mellitus and for peripheral neuropathy of the right and left lower extremities -for which the Veteran has completed the first of two actions required to place the matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in August 2014, the Veteran's attorney submitted evidence pertinent to the claim for service connection for lumbar spine disability.  This evidence was not accompanied by a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as this matter is being remanded, the AOJ will have the opportunity to consider such evidence in the readjudication of his remanded claim.  

REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

The Veteran has alleged sustaining a back injury as a result of continuous physical activities and a sagging mattress during service.  Service treatment records reflect two instances where lumbar back pain was reported in February and November 1968, however the Veteran's spine was found to be normal on the July 1967 service entrance examination and the November 1970 service discharge examination.  Post-service treatment records reflect multiple lumbar spine diagnoses.  In September 1974, the Veteran reported an injury to his back at his place of employment while mopping.  The Veteran filed a workman's compensation claim and the resulting documentation was associated with the claims file.  However, there is a discrepancy in the record as to whether or not the Veteran suffered a fall during the September 1974 incident.  

In the April 2013 Memorandum Decision, the Court directed VA to consider the Veteran's allegation that the September 1974 incident was related to his in-service lumbar pain, and to obtain the records and report from the Veteran's 1974 private physician, Dr. F.  The Court indicated that this report could shed light on a critical factual issue as the "[c]ompensation report contains confusing and potentially conflicting information as to whether a fall occurred."  As there is no indication that this report has been associated with the file, on remand the AOJ should attempt to obtain Dr. F's 1974 medical report and associate it with the file. 

While the claim for service connection for a lumbar spine disability is on remand, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all  outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the Central Texas Veterans Health Care System and that records from that facility dated through August 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Central Texas Veterans Health Care System (since August 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2104)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015) .  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining further medical opinion to address the etiology of current lumbar spine disability on the complete record) prior to adjudicating the claim on appeal.

As a final matter, the Board notes, as noted in the Introduction, above, that, during the pendency of this appeal, in a February 2014 rating decision, the AOJ denied service connection for diabetes mellitus and peripheral neuropathy of the right and left lower extremities.  In March 2014, the Veteran filed an NOD with those determinations.  

The AOJ has not yet issued an SOC with respect to the above-referenced service connection claims-the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes to the Veteran, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney a statement of the case addressing the claims for service connection for diabetes mellitus, and for peripheral neuropathy of the right and left lower extremities, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to each claim.
.
The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Obtain from the Central Texas Veterans Health Care System any outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the lumbar spine claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to particularly include the records and medical report of Dr. F. from 1974.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining further medical opinion to address the etiology of current lumbar spine disability on the complete record) adjudicate the claim for on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s))e since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


